               Case 3:19-cr-00280-RS Document 128 Filed 05/08/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Criminal, Division Chief

 4 ANDREW M. SCOBLE (CABN 124940)
   RAVI T. NARAYAN (IABN AT0011948)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7249/7369
             Fax: (415) 436-7234
 8           Email: andrew.scoble@usdoj.gov
             Email: ravi.narayan@usdoj.gov
 9
     Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                        )   NO. CR 19-0280 RS
                                                      )
15           Plaintiff,                               )   STIPULATION TO CONTINUE STATUS
                                                      )   HEARING AND TO EXCLUDE TIME FROM
16      v.                                            )   MAY 12, 2020 THROUGH JUNE 23, 2020 AND
                                                      )   ORDER
17   ROGELIO BELLOSO ALEMAN, et al.,                  )
                                                      )
18           Defendants.                              )
                                                      )
19

20           It is hereby stipulated by and between counsel for the United States and counsel for all
21 defendants that time be excluded under the Speedy Trial Act from May 12, 2020 through June 23, 2020,

22 and that the status hearing currently scheduled for May 12, 2020, be continued to June 23, 2020, at

23 10:00 a.m.

24           The superseding indictment in this matter, unsealed on March 12, 2020, charges seventeen
25 defendants with various offenses related to racketeering. Initial appearances and attorney appointments

26 began on March 13, 2020, and continued through the following week. The government has begun

27 producing discovery to all defendants. Defense counsel has secured the appointment of a discovery

28 coordinator to facilitate more voluminous productions. The government anticipates producing further

     STIPULATION TO EXCLUDE TIME AND ORDER Case No. CR
     19-0280 RS                                                                                 v. 7/10/2018
               Case 3:19-cr-00280-RS Document 128 Filed 05/08/20 Page 2 of 4




 1 discovery, on a rolling basis, through the discovery coordinator. The government and counsel for the

 2 defendants agree that time be excluded under the Speedy Trial Act so that defense counsel may prepare,

 3 including by reviewing discovery and making arrangements to consult with their clients. For this reason

 4 and as further stated on the record during magistrate court appearances, the parties stipulate and agree

 5 that excluding time until June 23, 2020, will allow for the effective preparation of counsel. See 18

 6 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served by

 7 excluding the time from May 12, 2020 through June 23, 2020, from computation under the Speedy Trial

 8 Act outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §

 9 3161(h)(7)(A), (B)(iv).

10          At the first set of appearances on March 13, 2020, this matter was set for a status conference

11 before the district court on April 21, 2020, at 10:00 a.m. Given the ongoing production of discovery and

12 counsels need for time to review that material and consult with their clients, the parties agree that a

13 further continuance is appropriate. Upon consultation with court staff and among counsel, the parties

14 have settled on June 23, 2020, at 10:00 a.m. Accordingly, this stipulation and proposed order

15 contemplate a continuance of the status hearing date from May 12, 2020, to June 23, 2020.

16          The undersigned Assistant United States Attorneys certify that they have obtained approval from

17 counsel for the defendants to file this stipulation and proposed order.

18          IT IS SO STIPULATED.

19 DATED: May 5, 2020                                              /s/                  ___
                                                          ANDREW M. SCOBLE
20                                                        RAVI T. NARAYAN
                                                          Assistant United States Attorneys
21

22 DATED: May 5, 2020                                              /s/                ___
                                                          GEORGE BOISSEAU
23                                                        Counsel for Rogelio Belloso Aleman

24 DATED: May 5, 2020                                              /s/               ___
                                                          PETER ARIAN
25                                                        Counsel for Edwin Alvarado Amaya

26

27 DATED: May 5, 2020                                              /s/               ___
                                                          ERICK GUZMAN
28                                                        Counsel for Fernando Romero Bonilla

     STIPULATION TO EXCLUDE TIME AND ORDER Case No. CR
     19-0280 RS                                                                                 v. 7/10/2018
            Case 3:19-cr-00280-RS Document 128 Filed 05/08/20 Page 3 of 4




 1 DATED: May 5, 2020                                 /s/               ___
                                             KENNETH WINE
 2                                           Counsel for Kenneth Campos

 3 DATED: May 5, 2020                                 /s/               ___
                                             BRIAN BERSON
 4                                           Counsel for Evert Galdamez Cisneros

 5 DATED: May 5, 2020                                 /s/                ___
                                             JEFFREY BORNSTEIN, CAROLINE JACKSON
 6                                           Counsel for Luis Velis Diaz

 7 DATED: May 5, 2020                                 /s/              ___
                                             ALAN DRESSLER
 8                                           Counsel for Ronaldy Dominguez

 9 DATED: May 5, 2020                                 /s/                 ___
                                             SHAFFY MOEEL
10                                           Counsel for Oscar Espinal

11 DATED: May 5, 2020                                 /s/                 ___
                                             NAOMI CHUNG
12                                           Counsel for Wilfredo Iraheta Landaverde

13 DATED: May 5, 2020                                 /s/               ___
                                             ROBERT WAGGENER
14                                           Counsel for Kevin Reyes Melendez

15 DATED: May 5, 2020                                 /s/               ___
                                             K. ALEXANDRA MCCLURE
16                                           Counsel for Missael Mendoza

17 DATED: May 5, 2020                                 /s/                 ___
                                             JOANNA SHERIDAN
18                                           Counsel for Christian Quintanilla

19 DATED: May 5, 2020                                 /s/                ___
                                             MARTIN SABELLI
20                                           Counsel for Elmer Rodriguez

21 DATED: May 5, 2020                                 /s/               ___
                                             CHARLES WOODSON
22                                           Counsel for Marvin Osegueda Saravia

23 DATED: May 5, 2020                                 /s/               ___
                                             MARK VERMEULEN
24                                           Counsel for Kevin Ramirez Valencia

25 DATED: May 5, 2020                                 /s/                ___
                                             GREGOR GUY-SMITH
26                                           Counsel for Alexis Cruz Zepeda

27 DATED: May 5, 2020                                 /s/               ___
                                             DENA YOUNG
28                                           Counsel for Kevin Guatemala Zepeda

     STIPULATION TO EXCLUDE TIME AND ORDER Case No. CR
     19-0280 RS                                                                   v. 7/10/2018
              Case 3:19-cr-00280-RS Document 128 Filed 05/08/20 Page 4 of 4




 1                                                  ORDER

 2         Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

 3 Court finds that failing to exclude the time from May 12, 2020 through June 23, 2020 would

 4 unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The

 6 Court further finds that the ends of justice served by excluding the time from May 12, 2020 through

 7 June 23, 2020 from computation under the Speedy Trial Act outweigh the best interests of the public and

 8 the defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY

 9 ORDERED that the time from May 12, 2020 through June 23, 2020 shall be excluded from computation

10 under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

11         IT IS SO ORDERED.

12
           May 8, 2020
13 DATED: ___________________                                   ___________________________
                                                                RICHARD SEEBORG
14                                                              United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND ORDER Case No. CR
     19-0280 RS                                                                                v. 7/10/2018
